Citation Nr: 0521083	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  97-13 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active service from October 1980 to 
February 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War, from 
August 1990 to March 1991.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, the issues were remanded to the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) for additional development and the 
readjudication of the issues on appeal.  Following the 
completion of the requested development, the RO issued a 
supplemental statement of the case in July 2004, and the case 
was returned to the Board for further appellate review.  

It is noted that the veteran was afforded a Board hearing in 
April 1999 that was conducted by a Veterans Law Judge who is 
no longer at the Board.  In April 2004, and February 2005, 
the veteran was sent letters from the RO and the Board 
advising him that if he so desired he could have another 
hearing before a Veterans' Law Judge who would make the final 
decision on his appeal.  The veteran was advised in the 
February 2005 letter that if he did not respond within 30 
days, the Board would assume that he did not want a hearing 
and proceed accordingly.  The veteran did not respond to 
either of these notices.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to the 
claims and the evidence necessary to substantiate them.

2.  The appellant is not shown to currently have hepatitis C.  

3.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

4.  The veteran's gastrointestinal symptoms have been 
attributed by competent evidence to a known clinical 
diagnosis of gastroesophageal reflux disease.  It has not 
been associated by competent evidence to service on any 
basis, including on the secondary basis of the use of 
medications in the treatment of service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  The criteria for a grant of service connection for a 
gastrointestinal disorder, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.306 3.307, 3.309, 3.310, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for hepatitis C 
and for a gastrointestinal disorder.  He claims that 
hepatitis C was diagnosed within six months after service, 
and that he has recurring episodes of the disease.  He states 
that he contracted the disease during his deployments during 
service to numerous countries where hepatitis is endemic.  As 
to his gastrointestinal disorder, the veteran argues that he 
has had the condition since 1989, and that it was 
considerably worsened due to the pills that he had to take in 
Saudi Arabia during the Persian Gulf War.  He also argues in 
the alternative that his gastrointestinal disorder is 
aggravated by the medications that he takes in the treatment 
of his service-connected back disorder, and that service 
connection should be established on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claims.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the February 1996 
rating decision, March 1997 statement of the case, September 
1998 supplemental statement of the case, August 2002 
supplemental statement of the case, and July 2004 
supplemental statement of the case which included a 
discussion of the facts of the claims, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The March 1997 statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, while the July 2004 
supplemental statement of the case provided the law and 
implementing regulations of the VCAA.  

Further, in correspondence dated in December 2003 and April 
2004, the RO advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for the disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the December 2003 and April 
2004 VCAA notices contained no specific request for the 
veteran to provide any evidence in the veteran's possession 
that pertained to the claims or something to the effect that 
the veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claims-that is, evidence of the 
type that should be considered by VA in assessing his claims.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a pertinent VA examination in January 
2000.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for hepatitis C and a gastrointestinal disorder.  
Accordingly, the Board will proceed with appellate review.

Laws and Regulations, including those governing Undiagnosed 
Illness

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2006; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective November 9, 2001, the 
period within which such disabilities must become manifest to 
a compensable degree was extended to December 31, 2006. (see 
66 Fed. Reg. 56,614 (November 9, 2001)).

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  See 38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  Thus, the Board must analyze the veteran's Persian 
Gulf War undiagnosed illness claim under the revised criteria 
as well.

Analysis

Hepatitis C

The appellant argues that he contracted hepatitis C while 
stationed in various countries where the disease was 
prevalent.  He claims that this has resulted in chronic 
hepatitis C post-service.  Having carefully considered these 
contentions in light of the record and applicable law, the 
Board must deny the claim.  

The appellant has expressed the opinion that he currently has 
hepatitis C, and that it is related to his period of active 
service.  Service connection may be granted if the evidence 
establishes that any of the claimed disabilities are related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current claimed 
hepatitis C.  The Board finds that the preponderance of the 
evidence is against the current existence of the claimed 
disability, and that the Hickson element (1) has therefore 
not been satisfied as to this claim.  

As noted, the appellant has asserted that he currently has 
hepatitis C that he contracted in service.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held, 
however, that lay persons, such as the appellant, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has hepatitis C.  

VA outpatient treatment records in May 1998 reported a 
history of positive hepatitis C test findings.  Following 
examination in July 1998, the pertinent assessment was verbal 
history of hepatitis C serology positivity, without evidence 
of chronic liver disease, or laboratory evidence of hepatic 
dysfunction.  

A VA treatment note dated in September 1998 indicates a 
strongly positive hepatitis C antibody test.  A noted dated 
in October 1998 states that the veteran has a false positive 
hepatitis C antibody test finding, based on liver function 
tests and the polymerase chain reaction (PCR) test.  

In September 1999, the Board remanded the matter to the RO 
for the specific purpose of determining whether the veteran 
has hepatitis C that can be related to service.  The 
requested VA examination was conducted in January 2000.

The report of the January 2000 examination noted that the 
veteran's claims file was reviewed prior to the preparation 
of the report.  The report contains a history of the 
veteran's evaluations for possible chronic hepatitis C, and a 
summary of the results of the physical examination and 
testing of the veteran.  Following examination, the 
examiner's pertinent assessment was that there was no 
evidence of chronic infection with hepatitis C virus, or past 
exposure to hepatitis C virus, or any other viral hepatidity.  

Essentially, other than the veteran's own statements, or the 
history provided by the veteran to examining VA physicians, 
the claims folder contains no diagnosis of a current 
hepatitis C disorder.  The CAVC has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

Critically, the January 2000 VA examination was conducted for 
the express purpose of determining whether the veteran has 
hepatitis C, and determined that he did not.  This 
examination was conducted based upon a complete review of the 
record, and considerable testing, and included ample 
rationale for the conclusion reached.  The Board finds this 
examination to have been highly probative of the question of 
the current existence of hepatitis C.  As noted above, the 
only instances in which hepatitis C is mentioned in the 
record are based upon the veteran's reported history, and the 
notations of positive hepatitis C antibodies.  As concluded 
by the January 2000 VA examination, this evidence does not 
equate to the current existence of the disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for hepatitis C, where, as in the present case, 
the preponderance of the evidence fails to demonstrate that 
the appellant currently has the claimed disability.  The 
criteria for a valid claim for the disability at issue, 
therefore, have not been met in this case.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer at 225.  While the Board is sympathetic to the 
appellant's assertions that he currently has the claimed 
disability; again, he is not qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of a current diagnosis of the disorder at issue.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant currently has the claimed disorder, hepatitis 
C.  Clearly, the preponderance of the evidence is against the 
claim.  Thus, the Board concludes that the appellant's claim 
for service connection for hepatitis C must be denied.

Gastrointestinal Disorder

The veteran contends, in essence, that he has a 
gastrointestinal disorder as a result of his active military 
service.  Specifically, he believes that these problems are a 
result of undiagnosed illness incurred during his service in 
the Persian Gulf War.  He argues that the condition 
considerably worsened due to the pills that he had to take in 
Saudi Arabia during the Persian Gulf War.  He also argues in 
the alternative that his gastrointestinal disorder is 
aggravated by the medications that he takes in the treatment 
of his service-connected back disorder, and that service 
connection should be established on that basis.  

As noted earlier, the veteran's active military service 
included service in the Southwest Asia theater of operations 
from August 1990 to March 1991.  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  VA examination in January 2000 was conducted 
pursuant to a 1999 Board remand for the express purpose of 
determining whether the veteran has an undiagnosed illness 
manifested by gastrointestinal symptoms, and if not whether 
any claimed disorder could be associated with service or a 
service-connected disorder.  The examination included a 
review of the veteran's claims file, and physical examination 
with pertinent testing.  

In the report of the January 2000 examination, the examiner 
explained that upper endoscopy evaluation showed evidence of 
mild gastritis and mild esophagitis.  He elaborated further 
that there were no ulcers or change in the esophagus that 
would be suspicious for nonsteroidal use.  The examiner 
stated that the findings are likely compatible with mild 
gastroesophageal reflux disease which is not secondary to 
nonsteroidal medication use.   Following the January 2000 
examination, the pertinent diagnosis was "mild 
gastroesophageal reflux."  The examiner concluded that there 
was no evidence of gastrointestinal pathology secondary to 
nonsteroidal medication use for service-connected disability 
associated with orthopedic conditions.  Since the veteran's 
gastrointestinal disorder has been attributed to the 
diagnosis of gastroesophageal reflux disease, there is no 
legal entitlement to consideration under the undiagnosed 
illness provisions.  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Considering the claim on both a direct and secondary basis, 
the Board finds that there is no medical evidence of 
treatment for gastrointestinal complaints in general, or 
gastroesophageal reflux disease in particular, during service 
or until after discharge from service.  

In this case, there is no competent medical evidence 
attributing the veteran's gastrointestinal symptoms or 
disorder to service or any incident therein.  Further, there 
is no competent medical evidence attributing the veteran's 
gastrointestinal symptoms to any service-connected disorder, 
including medication taken in the treatment of a service-
connected disorder.  While the veteran believes that his 
gastrointestinal problems were either caused by his service 
in the Persian Gulf or the medication taken to treat his 
service-connected back disorder, he has not provided any 
competent evidence to support his allegations.  The veteran's 
opinion that his gastroesophageal problems are related to 
service has no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a 
medical diagnosis (and a nexus to service).  A layperson, 
such as the veteran, is generally not capable of opining on 
matters requiring medical knowledge, such as diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, there is no evidence of such disability during service.  

The only competent evidence on the subject is contained in 
the report of the January 2000 VA examination.  As noted 
above, the conclusion reached was that the veteran's 
gastroesophageal reflux disease could not be attributed to 
the use of medication in the treatment of a service-connected 
disorder.  This evidence is highly probative.  

Therefore, the Board finds that the preponderance of the 
evidence stands against the veteran's claim that his 
gastrointestinal symptoms are related to an undiagnosed 
illness, or that they are related to service either on a 
direct basis, or as secondary to a service-connected 
disorder.  Service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease, must be 
denied on that basis.  

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the appellant's gastrointestinal disorder is related to 
service on any basis.  Clearly, the preponderance of the 
evidence is against the claim.  Thus, the Board concludes 
that the appellant's claim for service connection for a 
gastrointestinal disorder must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness, is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


